DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
Claims 1-9 have been previously canceled; and, claims 10 and 17 have been amended. 
Claims 11-17 remain pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 3,664,368) in view of Kerger et al. (US 2004/0084091 A1), hereafter Kerger.
Regarding claim 10, Sweeney discloses a connection device for connecting a ventilation line to a supply air flow guide of an internal combustion engine (Fig. 1), comprising: a non-return valve (10) for preventing a flow from the supply air flow guide into the ventilation line.
Sweeney does not disclose at least one hole which is arranged through a body of the connection device upstream of the non-return valve so as to connect an inner space of the 

Regarding claim 13, Sweeney as modified with Kerger discloses the connection device according to claim 10, wherein the non-return valve is arranged directly downstream of the at least one hole (Kreger discloses valve (130-138) arranged directly downstream of the at least one hole).

Regarding claim 14, Sweeney discloses a supply air flow guide for an internal combustion engine, comprising: a supply air flow guide connection configured to operatively connect with a connection device having a ventilation line according to claim 10 (Fig. 1).

Regarding claim 15, Sweeney as modified with Kerger discloses the supply air flow guide according to claim 14, wherein a sealed region is provided on the supply air flow guide 

Regarding claim 16, Sweeney as modified with Kerger discloses supply air flow guide according to claim 14, wherein the supply air flow guide connection has at least one stop (Kreger, 130) for the non-return valve of the connection device.

Regarding claim 17, Sweeney discloses a motor vehicle (column 1, line 10-15), comprising: an internal combustion engine; a ventilation line (13); a supply air flow (14) guide connection; and a connection device (Fig. 1) comprising: a non-return valve (10) for preventing a flow from the supply air flow guide into the ventilation line (column 2, 8-17).
Sweeney does not disclose at least one hole which is arranged through a body of the connection device upstream of the non-return valve so as to connect an inner space of the connection device to an exterior environment of the connection device and to thereby form a defined leakage location that indicates an improper connection of the connection device to the ventilation line; and at least one seal arranged on an outer face of the connection device, which seals the hole when the connection device is connected to a supply air flow guide connection on the supply air flow guide. Kerger discloses a connection device (100) comprising an non-return valve (130-138) , and at least one hole (116) which is arranged through a body of the connection device upstream of the non-return valve so as to connect an inner space of the connection device to an exterior environment of the connection device (Fig. 2) and to thereby form a defined leakage location that indicates an improper connection of the connection device to the ventilation line (paragraph [0007], in the event that the valve is not fully seated, the hole could potentially . 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 3,664,368) in view of Kerger et al. (US 2004/0084091 A1), and in further view of Wade et al. (US 2004/0231651 A1), hereafter Wade.
Regarding claims 11 and 12, Sweeney modified with Kerger does not disclose a connection comprising a heating device integrated in the connection device, and the heating device is an electrical heating element. Wade discloses a heated PCV valve and hose assemblies (i.e. Fig. 4), wherein a connection (38) comprising a heating device (51) integrated in the connection device, and the heating device is an electrical heating element [0026]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the heating elements of Wade in the valve of Kerger as applied to Sweeney, in order to prevent the valve from sticking. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-17 have been considered but are moot because the new ground of rejection does not rely on grounds of rejection applied in the prior rejection of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747

/GEORGE C JIN/            Primary Examiner, Art Unit 3747